Filed 2/5/01 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2001 ND 22







Bernice Fredericks, 		Plaintiff and Appellee



v.



American Federal Bank, a corporation, 		Defendant and Appellant







No. 20000150







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Lawrence A. Leclerc, Judge.



AFFIRMED.



Per Curiam.



Mark G. Schneider, Schneider, Schneider & Phillips, 815 3rd Avenue South, Fargo, N.D. 58103-1815, for plaintiff and appellee.



Wayne W. Carlson (argued), Vogel, Weir, Hunke & McCormick, Ltd., P.O. Box 1389, Fargo, N.D. 58107-1389, and Michael T. Andrews (on brief), Vogel Law Firm, P.O. Box 2097, Bismarck, N.D. 58502-2097, for defendant and appellant.

Fredericks v. American Federal Bank

No. 20000150



Per Curiam.

[¶1]	American Federal Bank appeals from a judgment awarding Bernice Fredericks $23,864 for severance benefits under the terms of a merger agreement between American Federal Bank and Fredericks’s employer, Northwestern State Bank.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

William A. Neumann

Dale V. Sandstrom

Mary Muehlen Maring

James H. O'Keefe, S.J.



[¶3]	The Honorable James H. O’Keefe, S.J., sitting in place of Kapsner, J., disqualified.